Title: To Thomas Jefferson from Borgnis Desbordes, Frères, 4 November 1785
From: Borgnis Desbordes, Frères
To: Jefferson, Thomas



Monsieur
Brest ce 4 Nov. 1785

Nous avons l’honneur de vous prévenir que nos amis Messrs. Diot et compe. de Morlaix nous ont prévenus que d’apres Leur entretient avec Le Sr. Asquith qu’ils ont apris que leur affaire avoit été porté au Siege des Traittes en cette Ville et que les Srs. Gillard et Floch de maisonneuve etaient les avocats et procureur des susdits; nous avons été les voir sur le Champ et voicy ce qu’ils nous ont Repondu.
“Le capitaine Ameriquain saisi et arrettée avec son Equipage nous a dès premiers tems de sa Détention adressée toutes ses pieces pour travailler à sa Deffance, ensuitte nous les a redemandé, aprés nous en a renvoyé une partie parmi lesquels manquent les essentiels. Nous les luy avons demandés et nous sommes encore à Les recevoir.
“Cette affaire ne se poursuit pas, elle n’est pas aventageuse pour les prisonniers. Ils succombéront, même en plaidant icy parcequ’un Edit du roy Declare prohibée et deffend à tous Batiments Etrangers audessous de 30 Tonneaux, sous quelque pretexte que ce soit D’approcher des Cottes et Ports de france à peine d’etre saisi et arrettée, &c., &c., &c.
“Celuy du Sr. Asquith est dans ce cas, et ce qui rend encore sa cause plus mauvaise est qu’il n’avait pas son plain Chargement, et ayant été observe un ou deux Jours à la coste par Les Employés des Fermes, on augure dela qu’il avait mist à terre une partie de sa Cargaison avent d’Etre prie. Bréf cette cause ne semble pas Suportable; ils ne peuvent que se réplier sur Leur Déclaration à L’amirautés mais qui ne semble pas encore faitte comme ils la desireroient. Malgre cela on peut en tirer quelques parties, parce qu’à suposer qu’il y aurait quelques phraze mal rendüe on peut les attribuer à La Différance de La Langue et à L’Incapacitté de L’Interprette. Mais il veaudrait mieux, ont il suivi, que cette affaire soit porté de suitte au Conseil ou mieux au Cabinet du ministre afin que l’on puisse DeRoger à la Loix et sauver les malheureux qui semblent de Bonne Foy avoir été porté par La Tempette et detourné de leur premiere route, ayant eut leur Compas Derangée et dans le cas de ne pouvoir leur Servir, il n’est pas etonnant qu’ils Se Soyent perdus. Ainsi il veaut mieux engager Mr. Leur Embassadeur à traiter cette affaire à paris que de La faire suivre dans notre Tribunal.”
Voila Le Raisonnémént du procureur et avocat du Sr. Asquith  d’apres Lequel vous pouvez prendre une Dessision et Demander Les pieces rélatif à cette affaire Au Dt. Sieur Asquith si vous l’aviséz bon. Ou si malgré la mauvaise opinion de Leur conseils vous vouléz faire suivre icy donnéz nous Vos ordres. Nous Solliciteront tous les membres de cette Justice qui assez rarément ne Séloignent pas des ordonnances et Réglement, Crainte de Destitution; dailleurs Il est question de Tabac et cette Branche se traitte toujour avec rigeur contre les Contrévenans.
Nos susdits amis ont payé aux prisonniers à Raison de 20s. par Jour par chaque homme et continueront ainsi que Vous l’avéz ordonnée; et ensuite qu’il y aura une petite Somme ils s’en Rembourseront sur nous par Traitte dudit Sr. Asquith que nous Vous ferons passer.
Nous avons Lhonneur d’Etre avec un proffond Respect Monsieur Vos trés Humbles et trés obeissants Serviteurs,

Borgnis Desbordes freres

